In a negligence action to recover damages for personal and property injuries, etc., pending in the Civil Court of the City of New York, plaintiffs appeal from an order of the Supreme Court, Queens County, entered June 11, 1971, which denied their motion to remove the action to the Supreme Court and for leave to serve a supplemental summons and amended complaint. Order reversed, with $10 costs and disbursements, and motion granted. The supplemental summons and amended complaint shall be served within 20 days after entry of the order to be made hereon. In our opinion, plaintiffs’ delay in bringing this removal application was not unreasonable, having been brought shortly after they finally became apprised of the full extent and permanency of plaintiff Sonia Goldman’s injuries. Moreover, the affidavits submitted by plaintiffs are prima facie sufficient to show that the injuries sustained by her were caused by the accident upon which the action is based and may possibly exceed the monetary jurisdiction of the Civil Court of the City of New York. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.